DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1–12, drawn to a filter assembly.
Group II, claim 13, drawn to a filter assembly.
Group III, claims 14–19, drawn to a filter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not contribute over Gisslen, US 2011/0023452 A1 (“Gisslen”). 
Groups I and II share the technical feature of a filter assembly for a fume extraction system. The filter assembly comprises a plurality of filters spaced apart form one another. The filter assembly comprises a plurality of pipe sections serially interconnecting the filters. Each of the filter has two opposed walls. Each of the opposed walls has an opening defined therethrough. Each opening is fluidly connected to a respective on of the pipe sections.  
This technical feature is not a “special technical feature” because Gisslen discloses a filter assembly (i.e., an apparatus 1) for a fume extraction system (i.e., intended use does not get patentable weight). Gisslen Fig. 1, [0051].  The filter assembly 1 comprises a plurality of filters (i.e., removable treatment sections 21 and 22) spaced apart from one another (i.e., separated by band clamp 43). Id. at Fig. 2, [0061]. The filter assembly 1 comprises a plurality of pipe sections (i.e., bottom band 431 and clamp strap 41 and 42) serially interconnecting the filters 21 and 22. Id. at Fig. 2, [0058]–[0059] and [0061]. Each of the filter has two opposed walls (i.e., the upstream side of filter contained in section 21 and 22 and the downstream side of filter contained in section 21 and 22). Id. at Fig. 5, [0026]. Each of the opposed walls has an opening defined therethrough (i.e., as shown in annotated Fig. 5). Id. at annotated Fig. 5.  Each opening is fluidly connected to a respective one of the pipe sections (i.e., as shown in Fig. 5).  Id.

    PNG
    media_image1.png
    460
    627
    media_image1.png
    Greyscale

Groups I and III lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not contribute over Gisslen, US 2011/0023452 A1 (“Gisslen”). 
Groups I and III share the technical feature of a filter comprising first and second walls. The first wall has an opening therethrough and the second wall has an opening therethrough.
This technical feature is not a “special technical feature” because Gisslen discloses a filter (i.e., treatment section 21 could be a filter) comprising first and second walls (i.e., the upstream side and downstream side of the filter). Id. at annotated Fig. 5, [0052]. The first wall has an opening therethrough and the second wall has an opening therethrough (i.e., as exhaust gas has to flow through between tube components 31 and 32. Id. at Figs. 1 and 5, [0052].

    PNG
    media_image2.png
    511
    643
    media_image2.png
    Greyscale

Groups II and III lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not contribute over Gisslen, US 2011/0023452 A1 (“Gisslen”). 
Groups II and III share the technical feature of a filter comprising a perimeter wall, a first and second wall interconnected by the perimeter wall. The first wall has an opening therethrough defining an inlet. The second wall has an opening therethrough defining an outlet.
This technical feature is not a “special technical feature” because Gisslen discloses a filter comprising a perimeter wall, a first and second wall interconnected by the perimeter wall (i.e., see annotated Fig. 5 below). Id. at Fig. 5. The first wall has an opening therethrough defining an inlet. Id. The second wall has an opening therethrough defining an outlet. Id.

    PNG
    media_image3.png
    665
    722
    media_image3.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776